                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                         )
                                                   )
                        Plaintiff,                 )
 v.                                                )
                                                   )
                                                   )                    No. 3:20-CR-99-KAC-HBG
 ANDREW LYNN,                                      )
                                                   )
                        Defendants.                )

                                 MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. On March 30, 2021, the parties appeared telephonically for a motion

 hearing on the Defendant’s unopposed Motion to Continue Trial Setting and All Corresponding

 Deadlines [Doc. 21], filed on March 12, 2021. Assistant United States Attorney Cynthia F.

 Davidson appeared by telephone on behalf of the Government. Attorney Wade V. Davies appeared

 by telephone on behalf of Defendant Andrew Lynn, whose attendance was excused.

        In his motion, the Defendant asks the Court to continue the April 27, 2021 trial date, to

 give the parties time to explore a negotiated resolution or changes to the charges, before litigating

 the pending dispositive motions. Defendant Lynn has filed a motion to suppress evidence [Doc.

 13] and a motion to dismiss the charges [Doc. 15]. The motion relates that defense counsel will

 also need time to prepare the case for trial once the dispositive motions are litigated. The motion

 states that the Government does not oppose the requested relief. In the telephonic hearing, counsel

 agreed that while a hearing on the pending motions may ultimately be necessary, deferring the




Case 3:20-cr-00099-KAC-HBG Document 23 Filed 03/31/21 Page 1 of 3 PageID #: 86
 hearing to permit counsel to explore plea negotiations and potential changes to the charges would

 serve judicial economy. Counsel agreed on a new trial date of December 7, 2021.

                The Court finds Defendant Lynn’s motion to continue the trial and schedule is

 unopposed by the Government and well-taken. The Court also finds that the ends of justice served

 by granting a continuance outweigh the interest of the Defendant and the public in a speedy trial.

 18 U.S.C. § 3161(h)(7)(A). The Court finds that additional time is necessary to litigate pretrial

 motions and prepare this case for trial. Defendant Lynn is charged with forty counts of healthcare

 fraud allegedly occurring between January 2009 and August 7, 2018 [Doc. 3]. The parties contend

 that ongoing plea negotiations may result in the Government seeking a superseding indictment,

 which will affect the Defendants’ arguments in his motion to dismiss. In this regard, the Court set

 a status conference for June 7, 2021, at 11:00 a.m., to discuss the status of the pending motions

 and, if necessary, to set deadlines for responses and additional briefing, as well as a hearing. The

 Court finds that litigation of the pending motions cannot occur before the April 27 trial date or in

 less than six months. Once the parties receive a ruling on the dispositive motions, they will need

 time to prepare for trial. Thus, the Court concludes that without a continuance, counsel would not

 have the reasonable time necessary to prepare for trial, even proceeding with due diligence. See

 18 U.S.C. § 3161(h)(7)(B)(iv).


                The motion to continue the trial and schedule [Doc. 21] is GRANTED. The trial

 of this case is reset to December 7, 2021. The Court finds that all the time between the filing of

 the motion on March 12, 2021, and the new trial date of December 7, 2021, is fully excludable

 time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D)

 & -(7)(A)-(B). The Court also sets a new schedule in this case, which is stated in detail below.


        Accordingly, it is ORDERED as follows:

                                                  2

Case 3:20-cr-00099-KAC-HBG Document 23 Filed 03/31/21 Page 2 of 3 PageID #: 87
         (1) The Defendant’s Motion to Continue Trial Setting and All
             Corresponding Deadlines [Doc. 21] is GRANTED;

         (2) The trial of this matter is reset to commence on
             December 7, 2021, at 9:00 a.m., before the Honorable Katherine
             A. Crytzer, United States District Judge;

         (3) All time between the filing of the motion on March 12, 2021, and
             the new trial date of December 7, 2021, is fully excludable time
             under the Speedy Trial Act for the reasons set forth herein;

         (4) Counsel are to appear for a telephonic status conference on June 7,
             2021, at 10:00 a.m. At this time, the Court will set additional
             briefing deadlines and a hearing on the pending pretrial motions, if
             needed;

         (5) The new deadline for filing a plea agreement in the record and
             providing reciprocal discovery is November 8, 2021;

         (6) The deadline for filing motions in limine is extended to November
             22, 2021;

         (7) The parties are to appear before the undersigned for a final pretrial
             conference on November 23, 2021, at 11:00 a.m.; and

         (8) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             November 26, 2021.

             IT IS SO ORDERED.


                                            ENTER:



                                            United States Magistrate Judge




                                               3

Case 3:20-cr-00099-KAC-HBG Document 23 Filed 03/31/21 Page 3 of 3 PageID #: 88
